United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Capitol Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1154
Issued: July 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2013 appellant filed a timely appeal from a January 3, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. The most recent merit decision of record is dated October 26, 2011. There is no
merit decision within 180 days of April 12, 2013, the date appellant filed her appeal with the
Board. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant contends that the medical evidence of record establishes that she
sustained a low back and left hip condition on or before December 30, 1987, with continuous
exposure to injurious work factors through mid-July 2007.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated July 1, 2010,2 the
Board set aside OWCP’s July 13, 2009 nonmerit decision denying reconsideration. The Board
remanded the case for clarification of the legal and factual basis of the determination. The facts
of the case as set forth in the Board’s prior decision are incorporated by reference.
During the pendency of the first appeal, appellant submitted chart notes from 1989 to
2007 diagnosing left hip arthralgia. She also provided position descriptions and work
restrictions. Dr. William L. Burner, an attending Board-certified orthopedic surgeon, noted on
May 8, 2007 that appellant’s left hip pain with radiation into the left foot remained unchanged
over the prior 20 years.
By decision dated December 3, 2010, OWCP denied modification of its prior decision on
the grounds that appellant did not submit sufficient medical evidence to establish that her work
caused the claimed lumbar or left hip conditions.
In a May 9, 2011 letter, appellant requested reconsideration. She asserted that she had
multiple episodes of severe left-sided sciatica since December 30, 1987. Appellant attributed
these episodes to a December 30, 1987 occupational injury.
By decision dated October 26, 2011, OWCP denied modification on the grounds of
insufficient evidence. It found that the medical evidence did not establish that her duties as a
mail handler caused the claimed low back or left hip condition.
In an October 25, 2012 letter, appellant requested reconsideration. She submitted
documents from File No. xxxxxx785, noting that OWCP accepted a left hip strain that resolved
by July 13, 1988. In that case, OWCP terminated appellant’s benefits in an October 17, 1989
decision as the medical evidence demonstrated that the accepted left hip strain resolved without
residuals. Appellant asserted that the documents established her entitlement to continuing
medical treatment for left-sided sciatica. She asserted that she was disabled for work
commencing July 25, 2007 due to her low back and left hip symptoms.
By decision dated January 3, 2013, OWCP denied reconsideration on the grounds that the
evidence submitted in support of appellant’s October 25, 2012 request was irrelevant to the
critical issue of causal relationship. It further found that she did not advance a new legal
argument or provide relevant new evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by it; or (3) constitute relevant and pertinent

2

Docket No. 09-1991 (issued July 1, 2010).

3

5 U.S.C. § 8128(a).

2

new evidence not previously considered by OWCP.4 Section 10.608(b) provides that when an
application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.6 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.8
ANALYSIS
OWCP issued a December 3, 2010 decision finding that appellant did not establish that
she sustained a claimed lumbar and left hip condition causally related to her work duties.
Appellant requested reconsideration on May 9, 2011 asserting that she remained disabled for
work due to left-sided sciatica. OWCP denied modification by decision issued October 26,
2011, finding that the medical evidence was insufficient to establish a causal relationship
between the claimed low back and left hip condition and factors of her federal employment.
Appellant again requested reconsideration on October 26, 2012, asserting that she
remained entitled to medical treatment as OWCP previously accepted a left hip strain under
another claim. OWCP denied reconsideration by January 3, 2013 decision, finding that the
documents from the other claim were irrelevant to the medical issue of causal relationship.
The Board does not have jurisdiction over the October 26, 2011 decision. The issue is
whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2), requiring OWCP to
reopen the case for review of the merits of the claim. In her October 26, 2012 application for
reconsideration, appellant did not show that OWCP erroneously applied or interpreted a specific
point of law. She did not identify a specific point of law or show that it was erroneously applied
or interpreted. Appellant did not advance a new and relevant legal argument. Her argument was
that OWCP’s acceptance of a left hip strain under a separate claim and the termination of her
compensation benefits in October 1989, established her entitlement to ongoing medical treatment
for left-sided sciatica under the present claim.
The underlying issue in this case concerns the medical issue of causal relationship. To be
relevant to the claim, the evidence submitted on reconsideration must address this issue. The
documents from File No. xxxxxx785 do not address causal relationship under the facts in the

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

3

present claim. The Board has held that evidence which does not address the particular issue
involved is insufficient to warrant reopening a claim for merit review.9
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant asserts that the medical evidence of record establishes that she
sustained a low back and left hip condition on or before December 30, 1987, with continuous
exposure to injurious work factors through mid-July 2007. Her contentions concern the merit
issue of causal relationship, but the Board does not have jurisdiction over the merits of the claim
on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

D.K., 59 ECAB 158 (2007).

4

